Case: 19-12113    Date Filed: 03/11/2020   Page: 1 of 9



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-12113
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 0:17-cv-61164-DPG



ERIC HARRISON,

                                                               Plaintiff-Appellant,

                                     versus

DAVIDSON HOTEL COMPANY, LLC,
d.b.a. B Ocean Hotel,
CITY OF FORT LAUDERDALE,
Cynthia A. Everett, City Attorney; Alain E. Boileau,
CHERILYN VALENZUELA,
AARON BURK,
DANIEL GOWANS,

                                                            Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (March 11, 2020)
               Case: 19-12113        Date Filed: 03/11/2020   Page: 2 of 9



Before ED CARNES, Chief Judge, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Plaintiff Eric Harrison appeals the district court’s grant of partial summary

judgment in favor of the City of Fort Lauderdale on his state law claim for false

arrest or imprisonment. He also challenges the sufficiency of the evidence

supporting the jury’s verdict in favor of Officer Cherilyn Valenzuela on Harrison’s

excessive force and state law battery claims.

                                             I.

      On October 19, 2013, Harrison was staying as a guest at the B Ocean Hotel

in Fort Lauderdale, Florida. He was, in his own words, in a “manic state.” He was

experiencing delusions, confusion, and memory loss, and he had “no sense of

reality.” While in that condition he told the hotel staff and other guests that he

owned the hotel, even though he did not. He started ordering room service, timing

how long it took for his food to arrive, and calling the front desk to tell them

whether the wait was acceptable. He also removed his clothes and placed them in

a pile on the floor of his hotel room, scattered the contents of his wallet around the

room, and threw his laptop in the recycling bin. At one point he dropped a glass,

which shattered and cut his finger. Instead of trying to stop the bleeding, he simply

let his finger bleed on the floor.




                                             2
               Case: 19-12113     Date Filed: 03/11/2020   Page: 3 of 9



      Harrison called his sister on the phone and told her that he was having a

good time with their grandmother in Fort Lauderdale. Their grandmother had been

dead for years. Concerned about Harrison’s mental health, Harrison’s brother-in-

law called the Fort Lauderdale Police Department and asked them to conduct a

wellness check. Fort Lauderdale police officers Aaron Burk and Daniel Gowans

were dispatched to the hotel. When they arrived, the hotel staff told them that

Harrison had been claiming he owned the hotel and had been ordering room

service and timing how long it took for the food to arrive. As the officers went

upstairs to Harrison’s room, they believed they were intervening in a possible

mental health situation.

      When they approached Harrison’s room, the officers heard a male voice

talking in a “garbled” manner. They also heard a laugh that Gowans later

described as “manic” or “a super-villain in a movie kind of laugh.” Gowans

knocked on the door, announced he was a police officer, and asked Harrison to

come to the door and speak with him. Harrison refused to open the door and acted

as if the officers worked for the hotel: he told them to bring him a drink and asked

them to clean his room. Gowans later testified that Harrison kept cycling from a

“manic” laugh, to yelling, to asking for a drink. Harrison later testified that he

remembered yelling loudly when the officers knocked. While the officers were

standing outside Harrison’s door, a guest staying in a neighboring room came out


                                           3
                Case: 19-12113     Date Filed: 03/11/2020   Page: 4 of 9



into the hallway. The guest told the officers he was glad they were there because

he had heard screaming and glass breaking all day and did not feel safe in his

room.

        At that point the officers decided to enter Harrison’s room for the safety of

Harrison and anyone else inside. They asked the hotel staff to open the door, but

the staff were able to open the door only a few inches at first because Harrison had

engaged the safety latch. Through the gap between the door and the doorframe,

the officers could see broken glass and blood on the floor. They again asked

Harrison to unlock the door. When he refused, the officers asked the hotel staff to

open the door the rest of the way. The staff did so, using a special tool to break the

safety latch.

        Inside the room the officers saw more blood and broken glass on the floor

and saw objects scattered everywhere. Harrison was on the bed with his hands and

his head hidden underneath the pillow. Fearing that Harrison might have a

weapon, Burk and Gowans radioed for a Taser-certified officer to assist them.

They waited until that officer, Cherilyn Valenzuela, arrived. Then they

approached Harrison and tried to restrain him. Harrison resisted, and in the

ensuing struggle Valenzuela tased Harrison four times.

        Harrison sued Valenzuela, Burk, Gowans, the City, and the Davidson Hotel

Company, LLC (which ran the B Ocean Hotel). He claimed that Valenzuela was


                                           4
               Case: 19-12113    Date Filed: 03/11/2020    Page: 5 of 9



liable under 42 U.S.C. § 1983 for using excessive force against him and falsely

arresting him in violation of the Fourth Amendment; that Valenzuela committed a

battery against him under state law; that the City was vicariously liable for

Valenzuela’s battery against him; that Burk and Gowans falsely arrested or

imprisoned him; that the City was vicariously liable for Burk and Gowans’ false

arrest or imprisonment of him; and that the City negligently retained and

supervised Valenzuela and Gowans. He also asserted state law claims against the

Davidson Hotel Company.

      The district court dismissed his negligent retention and supervision claims

against the City. It also dismissed, at Harrison’s request, his claims against Burk

and Gowans individually. The court granted summary judgment in favor of the

Davidson Hotel Company on all claims against it. The court also granted summary

judgment in favor of the City on the claim that the City was vicariously liable for

Burk and Gowans’ alleged state law violations, finding that exigent circumstances

justified Burk and Gowans’ warrantless entry into the hotel room and that the

officers lawfully detained Harrison under Florida’s Baker Act. And the court

granted summary judgment in favor of Valenzuela on Harrison’s claim that she

falsely arrested him in violation of the Fourth Amendment.

      But the court found that there was a fact dispute as to whether Valenzuela

used excessive force against Harrison in violation of the Fourth Amendment and


                                          5
                 Case: 19-12113       Date Filed: 03/11/2020       Page: 6 of 9



whether she committed a battery against him. The court also denied the City’s

motion for summary judgment on Harrison’s claim that the City was vicariously

liable for Valenzuela’s alleged battery. Those three claims proceeded to trial,

where a jury returned a verdict of no liability.

                                               II.

       We first address whether the district court erred by granting partial summary

judgment in favor of the City on Harrison’s vicarious-liability false arrest or

imprisonment claim. 1 We review a grant of summary judgment de novo, applying

the same legal standards used by the district court. Yarbrough v. Decatur Hous.

Auth., 941 F.3d 1022, 1026 (11th Cir. 2019). Summary judgment is appropriate

when there is no genuine dispute of material fact and the moving party is entitled

to judgment as a matter of law. Galvez v. Bruce, 552 F.3d 1238, 1241 (11th Cir.

2008).




       1
          Harrison does not clearly explain what grant of summary judgment he is challenging.
He says that summary judgment was improper “as to Officer Burk and Officer Gowans.” But
the district court never entered summary judgment in favor of Burk and Gowans. The court
instead dismissed Harrison’s state law claims against them because he expressly asked it to do
so. If Harrison is now trying to appeal the dismissal of those claims, his challenge is barred by
the doctrine of invited error. See Doe v. Princess Cruise Lines, Ltd., 657 F.3d 1204, 1213 (11th
Cir. 2011). At times Harrison’s argument seems to assume that he brought a § 1983 Fourth
Amendment claim against Burk and Gowans for their warrantless entry into his hotel room, but
he didn’t. The appellees proceed as though Harrison were challenging the grant of summary
judgment in favor of the City on Harrison’s claim that the City was vicariously liable for Burk
and Gowans’ alleged state law violations. We will too, because that is the best way to make
sense of Harrison’s arguments.
                                                6
                Case: 19-12113        Date Filed: 03/11/2020      Page: 7 of 9



        In the district court Harrison asserted that if Burk and Gowans entered his

hotel room without “exigent circumstances” (as defined by Fourth Amendment

case law), the City was vicariously liable under Florida law for false arrest or

imprisonment based on that entry alone. We assume for the sake of the argument

that Harrison’s assertion about Florida law is correct because even with the benefit

of that assumption, he loses. We agree with the district court that exigent

circumstances justified Burk and Gowans’ entry into Harrison’s hotel room.

       Exigent circumstances are an exception to the general requirement that the

police must obtain a warrant before entering someone’s home. 2 See Roberts v.

Spielman, 643 F.3d 899, 905 (11th Cir. 2011); Riggs v. State, 918 So. 2d 274, 278

(Fla. 2005). One such exigent circumstance is when the police reasonably believe

that a person inside the home poses an immediate danger to himself. See Roberts,
643 F.3d at 905–06 (upholding warrantless entry into a home to intervene in a

possible suicide attempt); Turner v. State, 645 So. 2d 444, 447 (Fla. 1994) (same).

The police may reasonably believe that a person is a danger to himself based on “a

probability or substantial chance of dangerous behavior,” even if the person never

engaged in actual dangerous behavior. See Roberts, 643 F.3d at 905–06 (quoting

Monday v. Oullette, 118 F.3d 1099, 1102 (6th Cir. 1997)).

       2
        A hotel room is “equivalent to one’s home” for purposes of the warrant requirement.
United States v. Forker, 928 F.2d 365, 370 (11th Cir. 1991); accord Turner v. State, 645 So. 2d
444, 447 (Fla. 1994).

                                                7
              Case: 19-12113     Date Filed: 03/11/2020   Page: 8 of 9



      Exigent circumstances justified Burk and Gowans’ entry into Harrison’s

hotel room because the officers reasonably believed his mental state made him a

danger to himself. The undisputed summary judgment evidence established that

when Burk and Gowans entered Harrison’s hotel room, they knew that Harrison

had told a family member he spent the day with their long-dead grandmother; he

had told guests and hotel staff that he owned the hotel; he was regularly ordering

room service and timing how long it took to arrive; he was speaking in a garbled

manner and laughing maniacally as the officers approached his room; he did not

seem to understand that Burk and Gowans were police officers instead of hotel

employees, even after they told him so multiple times; and a guest in a neighboring

room reported hearing screaming and glass breaking in Harrison’s room

throughout the day. Under those circumstances it was reasonable for Burk and

Gowans to conclude that Harrison was a danger to himself and that they needed to

enter his hotel room for his own safety.

                                           III.

      We next address Harrison’s sufficiency of the evidence challenge. At the

close of all evidence at trial Harrison made a Fed. R. Civ. P. 50(a) motion for

judgment as a matter of law. The district court denied his motion. Harrison admits

that he never renewed his motion for judgment as a matter of law under Rule

50(b). He also did not make a postverdict motion for a new trial under Fed. R. Civ.


                                            8
              Case: 19-12113     Date Filed: 03/11/2020   Page: 9 of 9



P. 59(b). Because Harrison failed to make a postverdict motion under Rule 50(b)

or Rule 59(b), we lack authority to consider his challenge to the jury’s verdict. See

Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 405 (2006); Hi Ltd.

P’ship v. Winghouse of Fla., Inc., 451 F.3d 1300, 130 (11th Cir. 2006).

      AFFIRMED.




                                          9